Citation Nr: 0722047	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, wherein the RO denied the claims 
for service connection for bilateral hearing loss, tinnitus 
and left ankle disability.  

In July 2007, the Board granted the veteran's motion to 
advance his case on the docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to service connection for hearing 
loss and tinnitus are remanded to the RO via the Appeals 
Management Center (AMC).  The veteran will be advised if 
further action is required on his part.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran currently has a left ankle disability. 


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a January 2006 letter.  The RO provided 
notice as disability ratings and effective dates for the 
disabilities on appeal in a letter issued in March 2006.  

The veteran has not been afforded VA compensation and pension 
examinations to evaluate his left ankle claim.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not reported any current symptoms of a left 
ankle disability and VA outpatient treatment records do not 
reveal current medical evidence of a left ankle disability.  
Accordingly, a VA examination for the ankle disability is not 
warranted.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection Laws and Regulations

General criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  


III.  Analysis

The veteran has maintained, in written statements submitted 
to the RO during the course of the appeal, that he has 
developed hearing loss and tinnitus as a result of exposure 
to jet aircraft engine noise during service.  To this end, he 
contends that he worked in a maintenance building 
approximately 150 yards away from an airstrip where 
supersonic jets took off and landed.  While the veteran 
originally claimed in September 1952 that he had "turned" 
his right ankle playing football in Germany in August 1951, 
(see, VA Form 8-526, Veteran's Application for Compensation 
or Pension, received by the RO in September 1952), the issue 
currently claimed by the veteran, and developed for appellate 
consideration, is entitlement to service connection for left 
ankle disability. 

During service in August 1951, the veteran was seen in an 
outpatient clinic after he turned an unspecified ankle 
playing football.  Although it was reported that X-rays were 
to be taken of the veteran's ankle, they are not contained in 
the claims file.  A February 1952 service separation 
examination report reflects that the veteran's lower 
extremities were "normal."

Post-service VA treatment records, dated from December 2000 
to December 2005, reflect no findings referable to the left 
ankle.  A careful reading of the veteran's statements, 
including his notice of disagreement and substantive appeal, 
reveals no reports of current left ankle symptomatology.  

In short, the record contains no evidence of a current left 
ankle disability.  It is now well-settled that in order to be 
considered for service connection, a claimant must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a 
disability exists at the time of the claim as opposed to 
sometime in the distant past).

As there is no current evidence of a left ankle disability, 
the weight of the evidence is against the claim and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for left ankle disability is denied. 


REMAND

In his claim received in January 2006, the veteran reported 
that he had hearing loss and tinnitus that began during 
service in 1952.  VA outpatient treatment records show 
current complaints of hearing loss.  The veteran's claim can 
be read as reporting a continuity of symptomatology beginning 
in service.  His statements serve to trigger VA's duty to 
provide an examination.  An examination is needed in order to 
obtain a competent opinion as to whether there is current 
hearing loss or tinnitus related to service.

The RO attempted to afford the veteran a VA examination in 
February 2006, but records from the facility where the 
examination was scheduled and statements from the veteran 
indicate that he was out of the area.  He has indicated a 
willingness to report for another examination.  Good cause 
has been shown for his failure to report for the VA 
examination.  Cf. 38 C.F.R. § 3.655 (2006).

Accordingly, this case is REMANDED for the following:

Afford the veteran a VA audiology 
examination to determine whether he has 
current hearing loss or tinnitus related 
to service.  The claims folder should be 
made available to the examiner in 
conjunction with the examination and the 
examiner should acknowledge that the 
claims folder was reviewed.  The veteran 
should be afforded a hearing test.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current hearing or tinnitus had its onset 
in service, or is otherwise the result of 
a disease or injury in service (including 
noise exposure).  The examiner should 
provide a rationale for all opinions.

If any benefit remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


